DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
No claim to an application for domestic benefit. 
Foreign Priority
Receipt is acknowledged of certified copies of papers (i.e., application number 10-2019-0112556 filed in Republic of Korea on 09/11/2019) required by 37 C.F.R. 1.55 as electronically retrieved on 04/17/2020.
Information Disclosure Statement
The information disclosure statement submitted on 03/23/2020 was filed before first Office action. The submission is in compliance with the provisions of 37 C.F.R. 1.97.  Accordingly, the information disclosure statement has been considered. 
Specification
The disclosure is objected to because of the following informalities:
	Specification page 6, paragraph 0051 states, “sub-housing 330” instead of “sub-housing 350.”

	Specification page 9, paragraph 0085 states, “may be prevented from being penetrating into” could benefit from some rephrasing for the purpose of clarity.     
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
-- IMAGE SENSOR PACKAGE INDLUCING BONDING WIRE INSIDE SUPPORT MEMBER --.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite by being unclear in reciting, “a step portion an upper surface, and the filter is attached to the step portion.” (bolded for emphasis) It is unclear what object “an upper surface” is defining. For purpose of examination on the merits a step portion has an upper portion. 
A.	Prior art rejections based on primary reference of Yang.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0119070 A1 to Yang et al. (“Yang”).
Regarding independent claim 1, Yang teaches an image sensor package (see title), comprising:
a substrate 1 (“substrate”; Figure 7; paragraph 0043) connected to an image sensor 2 (“chip sensor”; Figure 7; paragraph 0043) by a bonding wire 3 (“metal wires”; Figure 7; paragraph 0043);
a sub-housing 6 (“package body”; Figure 7; paragraph 0043) disposed adjacent (i.e., number 6 extends from 1 past the top of 2 and is therefore adjacent the top of 2 and adjacent to the top of 1) to an upper surface (i.e., top of number 1) of the substrate 1 so as to surround the bonding wire 3; and

a portion of the bonding wire 3 is disposed inside (see Figure 7) the support member 3.
Regarding claim 2, Yang teaches wherein a length of the bonding wire 3 from one end of the bonding wire 3 connected to the substrate 1 to a vertex of the bonding wire (i.e., the curved part of 3) is disposed inside (see Figure 7) the support member 8.
Regarding claim 3, Yang teaches wherein an upper surface (see Figure 7: top of 8 touches 6 and the body board 41) of the support member 8 is in contact with the sub-housing 6, and a lower surface (see Figure 7: bottom of 8 touches 1) of the support member 8 is in contact with the substrate 1.
Regarding claim 13, Yang teaches wherein a first end of the bonding wire 3 is attached to an upper surface (via pad 212) of the image sensor 2 and a second end of the bonding wire 3 is attached to the upper surface (via pad 12) of the substrate 1, and
the upper surface of the image sensor 2 and the upper surface of the substrate 1 are not coplanar (i.e., as per Figure 7: top of 2 is higher than top of 1).
B.	Prior art rejections based on primary reference of Hatano.
Claim Rejections - 35 USC § 102
	Quotations of pertinent statutory sections, supra.
Claims 1 and 8-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0313367 A1 to Hatano.
	Regarding independent claim 1, Hatano teaches an image sensor package (as per paragraphs 0042-0044 there is a package and an image sensor), comprising:
a substrate 31 (“frame substrate”; Figure 1; paragraph 0082 states, “The substrate part 3 according to the present exemplary embodiment includes a frame substrate 31”) connected to an image sensor 2 (“image sensor”; Figure 1; paragraph 0081) by a bonding wire 18 (“bonding wires”; Figure 1; paragraph 0093);
a sub-housing 6/26/27 (“frame” and “base plate” and “support frame”, respectively; Figure 1; paragraph 0073 states, “The frame 6 has a base plate part 26 formed by a metal material and a support frame part 27 formed by a resin material. The base plate part 26 is a rectangular frame shaped member, and has an outer form dimension larger than the dimension of the outer form in the planar view of the substrate part 3.”) disposed adjacent (i.e., bottom of fame is coplanar with 31a) to an upper surface 31a (“upper surface”; Figure 1; paragraph 0089) of the substrate 31 so as to surround the bonding wire 18; and
a support member 20 (“resin protective part”; Figure 1; paragraph 0069: number 20 may be considered a support member because it is in the required claimed location and protects the bonding wire 18 along with the gap between 2 and 31 from the top frame 6/26/27) disposed at least partially in a space 12 (“gap”; Figure 1; paragraph 0069) between the sub-housing 6/26/27 and the substrate 31 to limit elastic deformation (i.e., number 20 may be considered a support member because it is in the required claimed location and protects the bonding wire 18 along with the gap between 2 and 31 
a portion of the bonding wire 18 is disposed inside (see Figure 1) the support member 20.
Regarding claim 8, Hatano teaches wherein the substrate 3/31 defines an accommodation space 4 (“recess”; Figures 1 and 2; paragraph 0052 states, “The substrate part 3, in which such a recess 4 is formed, has overhangs 11 as parts forming the upper space portion 4b of the recess 4.”) that accommodates the image sensor 2.
Regarding claim 9, Hatano teaches wherein the accommodation space 4 is a hole 4 that passes through the substrate 31.
Regarding claim 10, Hatano teaches further comprising a reinforcing board 5 (“metal plate”; Figure 1; paragraph 0054) coupled to the substrate 31 so as to cover the accommodation space 4b.
Regarding claim 11, Hatano teaches wherein the image sensor 2 is in contact (see Figure 1) with the reinforcing board 5.

Regarding independent claim 12, Hatano teaches a camera module (see Figure 12 along with paragraphs 0064-0167), comprising:
the image sensor package of claim 1 (i.e., refer to claim 1 rejection, supra); and
a lens module (i.e., refer to paragraph 0048 there is an on-chip lens on the front side 2a of number 2) coupled to an object side (i.e., as stated in paragraph 0048) of the image sensor package (i.e., refer to claim1 rejection, supra).

C.	Prior art rejections based on primary reference of Wang.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 2019/0165019 A1 to Wang et al. (“Wang”).
Regarding independent claim 1, Wang teaches an image sensor package (i.e., throughout written description there is image sensor and package mentioned), comprising:
a substrate 22 (“circuit board”; Figure 9A; paragraph 00368) connected to an image sensor 21 (“photosensitive element”; Figure 9A; paragraph 00368) by a bonding wire 24 (“wires”; Figure 9A; paragraph 0407);
a sub-housing 232 (“molded body”; Figure 9A; paragraph 0411) disposed adjacent to an upper surface (i.e., bottom of 232 is coplanar with top of 22) of the substrate 22 so as to surround the bonding wire 24; and
a support member 251 (“supporting body”; Figure 9A; paragraph 0407) disposed at least partially in a space (i.e., the supporting body 251 covers and wire and is between the substrate and image sensor and molded body) between the sub-housing 232 and the substrate 22 to limit elastic deformation (i.e., the supporting body 251 
a portion of the bonding wire 24 is disposed inside (see Figure 9A and paragraph 0407) the support member 251.
Regarding claim 6, Wang teaches further comprising a filter 40 (“filter member”; Figure 9A with Figure 6; see paragraph 0406. It is noted Figure 9A is an alternative embodiment that does not show the completed device. It appears that the filter and lenses are also in similar location between Figure 9A and Figure 6) attached to the sub-housing 232.
Regarding claim 7, Wang teaches wherein the sub-housing 232 comprises a step portion 233 (“inner surface”; Figures 6-7 and 9A; paragraph 0406 states, “wherein the filter member 40 is mounted on the inner surface 233”) an upper surface 234 (“outer surface”; Figures 6-7 and 9A; paragraph 0406), and the filter 40 is attached to the step portion 233.
D.	Prior art rejections based on primary reference of Tu.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 2018/0012919 A1 to Tu et al. (“Tu”).
	Regarding independent claim 1, Tu teaches an image sensor (see Title) package 100 (“sensor package structure”; Figure 1; paragraph 0039), comprising:
a substrate 1 (“substrate”; Figure 1; paragraph 0039) connected to an image sensor 2 / 211 / 212 (“sensor chip” and “sensing region” and “spacing region”, respectively; paragraph 0041) by a bonding wire 3 (“metal wire”; Figure 1; paragraph 045);
a sub-housing 53 (“packaging compound”; Figure 1; paragraph 0049) disposed adjacent to an upper surface (see Figure 1) of the substrate 1 so as to surround (i.e., as made clear from written description and plan view of drawings and Figure 1: it appears that 53 surrounds the wire) the bonding wire 3; and
a support member 52 (“combining layer”) disposed at least partially in a space between (i.e., 52 is between 52 and 1 via number 2) the sub-housing 53 and the substrate 1 to limit elastic deformation (i.e., the combining layer provides support and protection for the wire 3 and therefore the below layers 2 and 1 from the upper layer 4) of the sub-housing 53, wherein
a portion of the bonding wire 3 is disposed inside the support member 52 (as per paragraph 0054, “Moreover, a part of each metal wire 3 is embedded in the combining layer 52. In other words, each connecting pad 215 and a part of the corresponding metal wire 3 connected thereto in the present embodiment are embedded in the combining layer 52.”).


Regarding claim 4, Tu teaches wherein an inner side surface (i.e., part of 52 facing sensing region 211 in Figure 1) of the support member 52 comprises an inclined surface (i.e., as per Figure 1: number 52 is curved/inclined).
Regarding claim 5, Tu teaches wherein the inner side (i.e., part of 52 facing sensing region 211 in Figure 1) has an inner diameter that increases (i.e., see Examiner’s Annotated Figure 1: as illustrated from the vertical middle of 52 to the stop of 52 near number 4 the diameter increases from top to bottom: Dmiddle is smaller than Dtop as labeled) from a lower side to an upper side in an optical axis direction (i.e., vertical direction).

    PNG
    media_image1.png
    386
    490
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
14 February 2022
/John P. Dulka/Primary Examiner, Art Unit 2895